Order entered April 10, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01389-CV

          STEPHEN HOLLOWAY AND ALL OTHER OCCUPANTS, Appellant

                                              V.

                        PINWELL INVESTMENTS LLC, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-04637-C

                                          ORDER
       Both the clerk’s and reporter’s records in this case are overdue. By postcard dated

December 10, 2013, we notified the Court Reporter that the reporter’s record was overdue. We

directed the Court Reporter to file the record within thirty days.     Also by postcard dated

December 10, 2013, we notified the Dallas County Clerk that the clerk’s record was overdue.

We directed the County Clerk to file the clerk’s record within thirty days. Thereafter, by order

dated March 20, 2014, we ordered the Dallas County Clerk to file either the clerk’s record or

written verification that appellant has not been found indigent and has not paid for the record

within ten days. In the same order, we ordered the Court Reporter to file either: (1) the

reporter’s record; (2) written verification that no hearings were recorded; or (3) written
verification that appellant has not been found indigent and has not paid for the record within ten

days.

        By letter dated March 21, 2014, the Dallas County Clerk’s office informed the Court that

appellant filed an affidavit of inability to pay and that the clerk’s record would be “automatically

uploaded.” To date the clerk’s record has not been filed. Accordingly we ORDER the Dallas

County Clerk to file the clerk’s record within TEN DAYS.

        The Court Reporter has not filed the reporter’s record, the requested verification, or

otherwise corresponded with the Court regarding the status of the reporter’s record.

Accordingly, we ORDER Janet E. Wright, Official Court Reporter for County Court at Law No.

3, to file, with TEN DAYS, either: (1) the reporter’s record; (2) written verification that the

reporter’s record has not been requested, or (3) written verification that no hearings were

recorded. We notify appellant that if we receive verification he has not requested the record, we

will order the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c). We

expressly CAUTION Janet E. Wright that failure to comply with this order may result in an order

that she not sit as a court reporter until she complies.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following persons:


        Honorable Sally Montgomery
        Presiding Judge
        County Court at Law No. 3

        John Warren
        Dallas County Clerk

        Janet Wright
        Official Court Reporter, County Court at Law No. 3

                                                           /s/   CAROLYN WRIGHT
                                                                 CHIEF JUSTICE